DETAILED ACTION
Acknowledgements
The amendment filed 09/14/2020 is acknowledged.
Claims 1-16 and 21-24 are pending.
Claims 1-16 and 21-24 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 1, 8, 11, 15 and 21-24 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
Applicant states “the claims provide for the practical application of improving data and transaction processing, for example, by “facilitating ‘cryptographic chaining’ of postage transaction records (or other records) and cryptographic-chain-based verification of such records.” Specification at ¶ 3; see also ¶¶ 4, 28. As explained in paragraph 11 of the Specification,” Examiner notes although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims recite “obtaining a customer private key…; obtaining …vendor digital signature…and …transaction record…; creating a customer digital signature…; providing… by transmitting the customer digital signature…; obtaining a second vendor digital signature…”. The claim(s) are directed to transaction verification, a fundamental economic practices within certain methods of organizing human activity. With respect to private keys, digital signatures, encryption and decryption, these cryptographic operations are the abstract idea of a 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of processors and non-transitory computer readable medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting transaction verification including obtaining a customer private key, obtaining vendor digital signature, and transaction record, creating customer digital signature, providing transaction validation, and obtaining a second vendor digital signature.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Applicant further states “the claims include “additional elements that are sufficient to amount to significantly more. For example, as stated above, the claims provide for an improvement to data and transaction processing by “facilitating ‘cryptographic chaining’ of postage transaction records (or other records) and cryptographic-chain-based verification of such records.” Specification at ¶ 3; see also ¶¶ 4, 28.”.  Examiner respectfully disagrees.  The claims 11-16 only involves the use of computers as tools to automate and/or implement the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The combination of elements recited in the method claims simply recite the concept of performing an transaction verification including obtaining a customer private key, obtaining vendor digital signature, and transaction record, creating customer digital signature, providing transaction validation, and obtaining a second vendor digital signature.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 

With respect to Berkheimer, examiner notes that the rejection is based on Alice Corporation Pty. Ltd. v. CLS Bank International. Therefore, arguments are moot with respect to Berkheimer.
Therefore, this rejection is maintained.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments have been fully considered. However, examiner respectfully disagrees.
With respect to the limitation “obtaining a first vendor digital signature derived from a first postage transaction record”, Heiden et al. col 7 ln 58 – col 8 ln 15 discloses “Referring now to FIG. 5, a block diagram representative of a digital book of postage stamps is shown. The digital book of postage stamps comprises … a digital signature of the postage stamp 550. The digital signature of the postage stamp is generated at the data center using a cryptographic key to sign at least some of the postage stamp 10 data 520-550. Preferably a private key of a public key pair, for example as used in the RSA public key algorithm….”Therefore, Heiden et al. teaches obtaining a first vendor digital signature derived from a first postage transaction record.
With respect to the limitation “creating a customer digital signature using the first vendor digital signature” Camp et al. abstract discloses “A merchant-signed invoice and the digital good in encrypted form are then sent from the merchant to the customer. The Invoice is signed with the customer's signature to produce a countersigned invoice.” Therefore, Camp et al. teaches “creating a customer digital signature using the first vendor digital signature”.
With respect to the limitation “responsive to providing the customer digital signature, obtaining a second vendor digital signature from the vendor computer system, the second vendor digital signature being based on (i) a vendor private key associated with the postage vendor and (ii) the customer digital signature.” Camp et al. abstract discloses “A merchant-signed invoice and the digital good in encrypted form are then sent from the merchant to the customer. The Invoice is signed with the customer's signature to produce a countersigned invoice. The countersigned invoice, a token (which can be an anonymous token), and identifying information for the token are sent from the customer to the merchant. ” Camp et al. col 11 ln 9- 15 discloses “The protocols rely on cryptography to ensure the account ability of the participants for their signed messages. Therefore, we make the Standard cryptographic assumptions that decryption and Signature generation require possession of the correct key. All participants should protect their secret keys, and each party should verify the signature of any signed messages it receives.” Ln 34-40 further discloses 

    PNG
    media_image1.png
    167
    820
    media_image1.png
    Greyscale

and col 12 ln 16-17 discloses “The archive may send message P5            
                a
            
         directly to the customer.” Therefore, Camp et al. teaches responsive to transmitting the customer digital signature to the vendor computer system (P2), obtaining a second vendor digital signature from the vendor computer system (P5), the second vendor digital signature (P4) being created using based on (i) a vendor private key associated with the postage vendor (secret key) and (ii) the customer digital signature. (P2).
Therefore, camp et al. in view of Heiden et al. teaches above limitations.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-10 are directed to a method, claims 11-16 and 21-24 are directed to system and CRM.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) transaction verification, which is an abstract idea.  Specifically, the claims recite “obtaining a customer private key…; obtaining …vendor digital signature…and …transaction record…; creating a customer digital signature…; providing validation of the completed purchase transaction…; obtaining a second vendor digital signature…”. which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting transaction verification. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, the claims are directed toward cryptographic operations which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of processors, and non-transitory computer-readable medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting transaction verification including obtaining a customer private key, obtaining vendor digital signature, and transaction record, creating customer digital signature, providing transaction validation, and obtaining a second vendor digital signature.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 11-16 and 21-24 are system and CRM claims that are used to perform the method claims 1-10 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve transaction verification including obtaining a customer private key, obtaining vendor digital signature, and transaction record, providing transaction validation, and obtaining a second vendor digital signature.  This only uses the processor or computer system to automate or implement the abstract idea of performing transaction verification.  Dependent claims 2, 12 and 22 describe vendor digital signature. Dependent claims 3-5 describe customer digital signature.  Dependent claims 6-7 and 13-14 describe vendor private key usage.  Dependent claims 8-9, 15-16 and 23-24 describe vendor signature verification. Dependent claim 10 describes postage vendor.  These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of performing transaction verification including obtaining a customer private key, obtaining vendor digital signature, and transaction record, providing transaction verification, and obtaining a second vendor digital signature.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of processors, and non-transitory computer-readable medium as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 21-24  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

New Matter
Regarding the amended claims 1 and 21,  following limitations are new matter as they are not supported by the Specification. 
“responsive to a purchase request from an entity other than the customer and the postage vendor, complete a purchase transaction for a product associated with the postage vendor and store information associated with the purchase transaction as at least part of a second postage transaction record;”  Specification PGPub para 0046 discloses “account management subsystem 120 may facilitate one or more transactions, such as (i) a customer's purchase of postage from a postage vendor (e.g., to increase the customer's total available balance for printing postage), (ii) purchase of account upgrades (e.g., to increase the customer's maximum single transaction threshold, to increase the customer's maximum limit per/period, etc.), or other transactions. In some embodiments, vendor-side record subsystem may obtain, from customer computer system 103 (e.g., customer-side record subsystem 128), a transaction record indicating a request for (i) purchase of postage from the postage vendor, (ii) purchase of one or more account upgrades from the postage vendor, or (iii) other purchases (e.g., from the postage vendor or other entity). In addition to the transaction record, vendor-side record subsystem 118 may obtain a customer digital signature (associated with the transaction record) from customer computer system 103, where the customer digital signature is based on (i) a customer private key associated with a customer, (ii) the transaction record, and (iii) a prior vendor digital signature. Vendor-side verification subsystem 124 may perform verification of the customer digital signature based on a customer public key (corresponding to the customer private key) (e.g., via the verification techniques described herein or other techniques). Based on the verification indicating that the customer digital signature is valid, account management subsystem 120 may approve the indicated request in the transaction record (e.g., the postage purchase request, the account upgrade purchase request, etc.).”  However, the specification is silent on a purchase request from an entity other than the customer and the postage vendor, complete a purchase transaction for a product associated with the postage vendor and store information associated with the purchase transaction as at least part of a second postage transaction record.  For the purposes of examination, these limitations are being interpreted as “completing postage purchase transaction and store transaction record.”
Claims 2-10 and 22-24 are also rejected as each depends on claims 1, 11 and 21 respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent  Publication US6076078A (“Camp et al.”) in view of US Patent Publication US7383194B2 (“Heiden et al.”).

Regarding claims 1 and 21, Camp et al. teaches:
obtaining a customer private key associated with the customer from a secure local storage at the customer computer system; (col 6 ln 57 – 64; col 11 ln 9-15)
creating a customer digital signature using (i) the customer private key, (ii) the first vendor digital signature, and (iii) the second postage transaction record; (abs; col 11 ln 9 - 56)
providing validation of the completed purchase transaction to a vendor computer system associated with the postage vendor by transmitting the customer digital signature to the vendor computer system; (abs; col 11 ln 34 - 60)
responsive to transmitting the customer digital signature, obtaining a second vendor digital signature from the vendor computer system, the second vendor digital signature being created using  (i) a vendor private key associated with the postage vendor and (ii) the customer digital signature. (abs; col 11 ln 34 – col 12 ln 17; col 13 ln 53-59)
Camp et al. does not teach:
obtaining a first vendor digital signature derived from a first postage transaction record;
competing postage purchase transaction and store transaction record;
However, Heiden et al. teaches:
obtaining a first vendor digital signature derived from a first postage transaction record; (Fig. 5; col 7 ln 58 – col 8 ln 15; claims 2-3).
competing postage purchase transaction and store transaction record; (col 4 ln 56-66).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify Anonymous Certified Delivery of Camp et al. allowing customer computer obtaining the first vendor signature from transaction record in accordance with the teaching of Heiden et al..  This modification provides customer an easy access to the first vendor digital signature.

Regarding claim 11, Camp et al. teaches:
obtaining a customer private key associated with the customer from a secure local storage at the customer computer system; (col 6 ln 57 – 64; col 11 ln 9-15)
creating a customer digital signature using (i) the customer private key, (ii) the first vendor digital signature, and (iii) the second postage transaction record; (abs; col 11 ln 9 - 56)
providing the customer digital signature to a vendor computer system associated with a postage vendor; and(abs; col 11 ln 34 - 60)
responsive to providing the customer digital signature, obtaining a second vendor digital signature from the vendor computer system, the second vendor digital signature being based on (i) a vendor private key associated with the postage vendor and (ii) the customer digital signature. (abs; col 11 ln 34 – col 12 ln 17; col 13 ln 53-59)
Camp et al. does not teach:
obtaining a first vendor digital signature derived from a first postage transaction record and (ii) a second postage transaction record;
However, Heiden et al. teaches:
obtaining a first vendor digital signature derived from a first postage transaction record and (ii) a second postage transaction record; (Fig. 5; col 7 ln 58 – col 8 ln 15; claims 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify Anonymous Certified Delivery of Camp et al. allowing customer computer obtaining the first vendor signature from transaction record in accordance with the teaching of Heiden et al..  This modification provides customer an easy access to the first vendor digital signature.

With respect to claims 2 and 12, Camp et al. in view of Heiden et al. disclose all the limitations as described above. Camp et al. further discloses:
wherein the first vendor digital signature is created at a first time based on (i) the vendor private key associated with the postage vendor and (ii) a prior customer digital signature created at a second time prior to the first time. (col 11 ln 9-37)

With respect to claim 3, Camp et al. in view of Heiden et al. disclose all the limitations as described above.  Camp et al. further discloses:
creating the prior customer digital signature based on (i) the customer private key, (ii) the first postage transaction record, and (iii) a prior vendor digital signature. (abs; col 11 ln 9-56)

With respect to claim 4, Camp et al. in view of Heiden et al. disclose all the limitations as described above.  Heiden et al. further discloses:
prior to the second time, creating combined first information based on (i) the first postage transaction record and (ii) the prior vendor digital signature; and (claim 2)
the combined first information (claim 2)
Camp et al. discloses:
wherein creating the prior customer digital signature comprises using the customer private key to sign [the combined first information] to create the prior customer digital signature. (abs; col 11 ln 9-56)

With respect to claim 5, Camp et al. in view of Heiden et al. disclose all the limitations as described above. Camp et al. further discloses:
hashing at least the combined first information to create a first hash; and (Fig. 1; col 4 ln 40-50; col 5 ln 60-67; claim 2)
encrypting the first hash based on the customer private key to create the prior customer digital signature. (col 6 ln 57 – 67; col 11 ln 9-40)

With respect to claims 6 and 13, Camp et al. in view of Heiden et al. disclose all the limitations as described above.  Camp et al. further discloses:
wherein the vendor private key is used to sign at least the prior customer digital signature to create the first vendor digital signature at the first time. (col 11 ln 9-44)

With respect to claims 7 and 14, Camp et al. in view of Heiden et al. disclose all the limitations as described above.  Camp et al. further discloses:
wherein the signing of the prior customer digital signature is performed by (i) encrypting the prior customer digital signature based on the vendor private key or (ii) encrypting a hash of at least the prior customer digital signature based on the vendor private key. (col 11 ln 9-15)

With respect to claims 8 and 15, Camp et al. in view of Heiden et al. disclose all the limitations as described above.  Heiden et al. further discloses:
performing, based on a vendor public key corresponding to the vendor private key, verification of the second vendor digital signature obtained from the vendor computer system; and (col 8 ln 7 – 15, col 9 ln 17- col 10 ln 24)
causing, based on the verification indicating that the second vendor digital signature is valid, the second vendor digital signature to be stored at the customer computer system in association with a next postage transaction record. (col 4 ln 56 – col 5 ln 17)

With respect to claims 9, 16 and 23, Camp et al. in view of Heiden et al. disclose all the limitations as described above.  Heiden et al. further discloses: 
decrypting the second vendor digital signature based on the vendor public key to create a decrypted version of the second vendor digital signature; and (col 9 ln 17- col 10 ln 24)
determining whether the reference hash matches the decrypted version of the second vendor digital signature, the verification indicating that the second vendor digital signature is valid based on the reference hash matching the decrypted version of the second vendor digital signature. (col 9 ln 17- col 10 ln 24)  
Camp et al. discloses:
hashing at least the customer digital signature to create a reference hash; (col 6 ln 57 – 67; col 11 ln 9-40)

With respect to Claim 10, Camp et al. discloses a vendor (abs). Camp et al. fail to expressly disclose that the postage vendor is a vendor for one or more postal carriers. However, “a vendor for one or more postal carriers” is non-functional descriptive material and is not functionally involved in the steps recited.  The description of the postage vendor is not used to perform any of the recited steps/functions. Limitations that are not functionally interrelated with the useful acts, structure, or properties of the claimed invention carry little or no patentable weight.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Ngai, 70 USPQ2d 1862 (CAFC 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 

With respect to claim 22, Camp et al. in view of Heiden et al. disclose all the limitations as described above.  Heiden et al. further discloses:
responsive to transmitting the customer digital signature, obtaining a second vendor digital signature from the vendor computer system; and (abs; col 11 ln 34 – col 12 ln 17; col 13 ln 53-59).
performing, based on a vendor public key corresponding to the vendor private key, verification of the second vendor digital signature obtained from the vendor computer system; and (col 8 ln 7 – 15, col 9 ln 17- col 10 ln 24)
storing, based on the verification indicating that the second vendor digital signature is valid, the second vendor digital signature to be stored at the customer computer system in association with a next postage transaction record. (col 4 ln 56 – col 5 ln 17)

With respect to claim 24, Camp et al. in view of Heiden et al. disclose all the limitations as described above.  Heiden et al. further discloses:
responsive to transmitting the customer digital signature, obtaining a second vendor digital signature from the vendor computer system; and (abs; col 11 ln 34 – col 12 ln 17; col 13 ln 53-59).
performing, based on a vendor public key, verification of the second vendor digital signature obtained from the vendor computer system by: (col 8 ln 7 – 15, col 9 ln 17- col 10 ln 24)
decrypting the second vendor digital signature based on the vendor public key to create a decrypted version of the second vendor digital signature; and (col 9 ln 17- col 10 ln 24)
determining whether the reference hash matches the decrypted version of the second vendor digital signature, the verification indicating that the second vendor digital signature is valid based on the reference hash matching the decrypted version of the second vendor digital signature. (col 9 ln 17- col 10 ln 24)  
storing, based on the verification indicating that the second vendor digital signature is valid, the second vendor digital signature to be stored at the customer computer system in association with a next postage transaction record. (col 4 ln 56 – col 5 ln 17)
Camp et al. discloses:
hashing at least the customer digital signature to create a reference hash; (col 6 ln 57 – 67; col 11 ln 9-40)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Mon - Fri 9:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685